DISMISS and Opinion Filed July 12, 2013.




                                           In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00052-CV

                         KOZAMESA, INC., Appellant
                                  V.
             MERIDIAN MORTGAGE INVESTORS FUND V, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15377

                               MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Myers
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /Lana Myers/
                                                  LANA MYERS
                                                  JUSTICE

130052F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

KOZAMESA, INC., Appellant                             On Appeal from the 191st Judicial District
                                                      Court, Dallas County, Texas.
No. 05-13-00052-CV         V.                         Trial Court Cause No. DC-10-15377.
                                                      Opinion delivered by Justice Myers.
MERIDIAN MORTGAGE INVESTORS                           Justices Lang and Evans, participating.
FUND V, LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 12th day of July, 2013.




                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                                –2–